DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashino et al. (US 2018/0091011 A1).
RE claim 1, Higashino teaches a rotor 8 (Fig.1 and ¶ 29), comprising: a rotor core 15; a plurality of plate-shaped magnets 16 forming multiple poles (N/S, see ¶ 34), each of the magnets being arranged in the rotor core with a pair of magnetic pole faces (F1, F2) (see annotated Fig.4) thereof being positioned in a direction intersecting with a radial direction of the rotor core 15 (Figs.3, 4); and a plurality of voids 103 formed in the rotor core 15 and each arranged in contact with one magnetic pole face (F1) of the magnetic pole faces (F1, F2) that is located on a side closer to a central axis (of shaft 12) of the rotor core 15 (Figs.3, 4), of each of the magnets forming multiple poles (N/S), wherein a first void 103 of the plurality of voids extends at least a majority of a length of the one magnetic pole face (F1) that is located on the side closer to the central axis of the rotor core 15, wherein the first void 103 is a gap 103 defined between the one magnetic pole face (F1) and a surface of the rotor core 15 that faces the one magnetic pole face (F1).
[AltContent: textbox (Magnetic pole face (F2))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Magnetic pole face (F1))]
    PNG
    media_image1.png
    536
    389
    media_image1.png
    Greyscale


	RE claim 2/1, Higashino teaches each of the multiple voids 103 is configured to be in contact with an entire region of the one magnetic pole face (F1) located on the side closer to the central axis of the rotor core 15, except portions (corner portion) (Figs.4, 7) thereof in contact with supporting members 104a (Figs.4, 7).

	RE claim 3/1, Higashino teaches when the rotor core 15 is viewed from an axial direction of the central axis of the rotor core 15, an angle formed by two line segments (S1, S2) connecting a center of the rotor core 15 to respective two vertexes (P1, P2) of the magnet of one pole is configured to be smaller than a value obtained by dividing 360° by a number of poles of the magnets 16, for any of the magnets forming multiple poles, the two vertexes (P1, P2) being farthest from each other on a side closer to the central axis of the rotor core 15.

[AltContent: textbox (P2)][AltContent: textbox (P1)][AltContent: textbox (S1)][AltContent: textbox (S2)][AltContent: textbox (ϴ1)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    595
    467
    media_image2.png
    Greyscale

[AltContent: arrow]
[AltContent: textbox (ϴ2)]
	RE claim 7/1, Higashino teaches a motor comprising: the rotor according to claim 1; and a stator 8 (Fig.1).
With regard to the recitation “motor”, such recitation language solely recited in preamble. When reading the preamble in the context of the entire claim, the recitation “motor” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

RE claim 8/1, Higashino teaches the first void 103 of the plurality of voids 103 overlaps with a center of the one magnetic pole face (F1, F2) (see Fig.4 for void 103 extend over a majority of pole facing surface (F1, F2). Therefore, voids 103 overlaps with the center of pole face F1, F2).

RE claim 9/1, Higashino teaches a projection 104a protruding from the rotor core 15 towards the first void 103 and in contact with an end portion of the one magnetic pole face (F1) (see Figs.4, 7A), wherein the first void 103 is wider (because first void 103 can also include space 102, 101, therefore first void 103 is wider at direction T2) than a thickness (T1) of the projection 104a, the thickness being measured in a direction perpendicular to the one magnetic pole face (F1).
[AltContent: textbox (F1)][AltContent: textbox (S1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (T2)][AltContent: textbox (T1)]
    PNG
    media_image3.png
    647
    497
    media_image3.png
    Greyscale


RE claim 10/9, Higashino teaches the projection 104a is positioned between the one magnetic pole face (F1) and the surface (S1) of the rotor core that faces the one magnetic pole face F1 (see annotated Fig.7 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Higashino in view of Ionel (US 2010/0026128 A1) and Kamiya (US 2008/0258573 A1).
RE claim 4/1, Higashino has been discussed above. Higashino does not teach the angle for any of the magnets forming multiple poles is configured to be equal to 61.28° or less.
Ionel evidenced that electrical degree (ϴE) equal to mechanical degree (ϴM) times the number of pole divided by two (¶ 42).
Kamiya teaches the angle for any of the magnets forming multiple poles is configured to be equal to 61.28° or less (see Fig.1 and ¶ 60 for electrical angle of ϴ is from 124° to 143° or specifically 130° and see ¶ 69 for 8 poles)
In other words
                
                    ϴ
                    E
                    =
                    
                        
                            n
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            p
                            o
                            l
                            e
                        
                        
                            2
                        
                    
                    ×
                    ϴ
                    M
                
            
                
                    130
                    =
                    
                        
                            8
                        
                        
                            2
                        
                    
                    ×
                    ϴ
                    M
                
            
                
                    130
                    =
                    
                        
                            8
                        
                        
                            2
                        
                    
                    ×
                    ϴ
                    M
                
            
                        
                            ϴ
                            M
                            =
                            32.5
                        
                    °

Kamiya teaches the angle for any of the magnets forming multiple poles is configured to be equal to 61.28° or less (see Fig.1 and ¶ 60 for electrical angle of ϴ is from 124° to 143° or specifically 130° and see ¶ 69 for 8 poles).
Kamiya further suggests that the angle can be optimized to reduce iron loss, improve torque and strength (¶ 75, 76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashino by having the angle for any of the magnets forming multiple poles is configured to be equal to 61.28° or less, as taught by Kamiya, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Higashino in view of Takahashi (US 2015/0137632 A1).
RE claim 5/1, Higashino has been discussed above. Higashino further teaches each of the magnets 16 forming multiple poles is divided into a pair of magnet pieces 16; and each of the multiple voids 103 is arranged in contact with the one magnetic pole face (F1), of each of the divided magnet pieces 16, that is located on the side closer to the central axis (direction of rotor shaft center) of the rotor core (Fig.3).
Higashino does not teach the magnet pieces having same magnetic pole directions with respect to the radial direction of the rotor core.
Takahashi teaches magnet pieces having same magnetic pole directions (¶ 43) with respect to the radial direction of the rotor core 21 (Figs.3, 4 and ¶ 43), consequently, the magnets together can form one magnetic pole on radially outer periphery of the core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashino by having the magnet pieces having same magnetic pole directions with respect to the radial direction of the rotor core, as taught by Takahashi, for the same reasons as discussed above.

RE claim 6/5, Higashino in view of Takahashi has been discussed above. Higashino further teaches the rotor core 15 is viewed from an axial direction of the central axis of the rotor core 110, the pair of magnet pieces 16 are arranged in a V-shape so that a distance between the magnet pieces becomes greater toward an outer periphery of the rotor core 15 (Fig.3).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834